Name: Council Regulation (EEC) No 1868/88 of 29 June 1988 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia originating in the overseas countries and territories (OCT) associated with the European Economic Community (1988 to 1989)
 Type: Regulation
 Subject Matter: beverages and sugar;  executive power and public service;  tariff policy
 Date Published: nan

 No L 168/4 Official Journal of the European Communities 1 . 7. 88 COUNCIL REGULATION (EEC) No 1868/88 of 29 June 1988 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia originating in the overseas countries and territo ­ ries (OCT) associated with the European Economic Community (1988 to 1989) Whereas, pursuant to Article 3 (3) of the Annex V to Decision 86/283/EEC, the volume of the quota in question should, however, be increased to 1 5 000 hectolitres of pure alcohol ; Whereas taking into account actual trends on the markets for the products in question , the needs of the Member States and the economic prospects for the period under consideration, the percentage shares in the quota volume may be laid down approximately as follows : Benelux : 60 Denmark : 7 Germany : 1 0,8 Greece : 0,2 Spain : 2 France : 4 Ireland : 4 Italy : 2 Portugal : 2 United Kingdom : 8 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 86/283/EEC of 30 June 1986 on the association of the overseas countries and territories with the European Economic Community ('), and in particular Articles 3 and 4 of Annex V thereto. Having regard to the proposal from the Commission, Whereas Annex V to Decision 86/263/EEC provides that rum, arrack and tafia shall be imported into the Community free of customs duties within the limits of a Community tariff quota ; Whereas the Community established, by Decision 86/47/EEC (2), as extended by Decision 86/645/EEC (3), arrangements for trade between the Kingdom of Spain and the Portuguese Republic on the one hand and the overseas countries and territories (OCT) on the other ; whereas that Decision provides for the particular provisions concerning the quota duties to be applied by those two Member States on imports of products originating in the OCT ; Whereas the annual size of the quota is to be fixed on the basis of a basic annual quantity, calculated in hectolitres of pure alcohol, equal to the amount of imports during the best of the past three years for which statistics are available ; whereas this quantity should be increased by a growth rate fixed at 27 % ; whereas the quota period ranges from 1 July to 30 June of the following year ; Whereas Community statistics for the years 1985 to 1987 show the highest volume of imports into the Community of the products in question originating in the OCT, namely 85,91 hectolitres of pure alcohol, occurred in 1986 ; whereas the volume of the quota should therefore be fixed at 109,11 hectolitres of pure alcohol ; Whereas the development of imports into the Community of these products should ( be recorded and imports accordingly monitored ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the quantities allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1988 to 30 June 1989, the following products originating from the OCT shall be imported duty free into the Community within the limit of the relevant Community tariff quota mentioned : Order No CN code Description Quota volume (in hi of pure alcohol) Quota duty 09.1621 2208 40 10 2208 40 90 2208 90 11 2208 90 19 Rum, arrack and tafia 15 000 Free (') OJ No L 175, 1 . 7. 1986, p . 1 . O OJ No L 63, 5. 3. 1986, p. 96. (3) OJ No L 380, 31 . 12 . 1986, p. 66 . 1 . 7. 88 Official Journal of the European Communities No L 168/5 2. The rules of origin applicable to the products referred to in paragraph 1 shall be those set out in Annex II to Decision 86/283/EEC. 3. Within the limit of their shares as indicated in Article 2, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the 1985 Act of Accession and Decision 86/47/EEC. Article 2 1 . The tariff quota referred to in Article 1 shall be divided between the Member States as follows : (in hi of pure alcohol) imports of the products in question, originating in the OCT, entered for customs clearance under declarations for free circulation . Article 4 1 . In accordance with Article 6 of Annex V to Decision 86/283/EEC, the Community shall monitor imports of the products in question originating in the OCT. 2. Member States shall forward to the Commission , not later than the 15th day &lt; of each month, statements of imports of the products in question actually charged against the tariff quota during the preceding month. Only products entered at customs under declarations for free circulation and accompanied by a movement certificate conforming to the rules referred to in Article 1 (2) shall be taken into consideration for this purpose. 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up. 4. Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission. Article 5 The Commission shall take all necessary measures, in . close cooperation with the Member States, to ensure the implementation of this, Regulation . Article 6 This Regulation shall enter into force on 1 July 1988. Benelux 9 000 Denmark 1 050 ¢ Germany 1 620 Greece 30 Spain 300 France 600 ¢ Ireland 600 Italy 300 Portugal 300 United Kingdom 1 200 Article 3 1 . Member States shall administer the shares allocated to them in accordance with their own arrangements. 2. The extent to which the Member States have taken up their shares shall be determined on the basis of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1988 . For the Council The President H. RIESENHUBER